Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0240898 A1 (“Tao”) in view of US 2008/0210978 A1 (“Yabu”),  US 2012/0187538 A1 (“Lin”) and US 2019/0172807 A1 (“Kurokawa”).

Regarding claim 1, Tao shows (Fig. 4) a bipolar transistor (para 59), comprising: 
a collector layer (414, para 61); 
a base layer (412, para 61) on the collector layer; 
a first elongated emitter mesa (420-1, length along vertical side of 420-1 is longer than the width of 420-1, para 60) disposed on the base layer having a long side (vertical, Fig. 4B) and a short side (horizontal, Fig. 4B), wherein the long side is parallel to a first direction (vertical, along the direction of emitter layer’s longer side); 
first emitter contact structure (EC, para 59, Fig. 4A) disposed along the first direction on the first elongated emitter mesa (as the cross section along the Fig. 4B shows the contact structure EC on mesa, the contact structure EC is also along the length of emitter mesa 420-1, along first direction).
Tao does not show n separate first emitter contact structures disposed along the first direction on the first elongated emitter, wherein n is an integer greater than one; and 
a first conductor layer comprising a plurality of contact structures connecting the n separate first emitter contact structures.

Yabu shows (Fig. 10) n separate first emitter contact structures (207a-207e, para 103) disposed along the first direction (vertical) on the first elongated emitter (205), wherein n is an integer greater than one (n=5 here); and 
a first conductor layer (209, second metal interconnect, para 103) connecting the n separate first emitter contact structures.

The motivation to do so is that the combination with multiple emitter contacts covering less area than the total emitter area provides improved gain (Lin, para 28).
   Yabu shows (Fig. 10A, Yabu) 

    PNG
    media_image1.png
    638
    837
    media_image1.png
    Greyscale

wherein n-1 gaps (4 gaps as shown above) are disposed between the n separate first emitter contact structures (207a-207e), and the long side of the first elongated emitter mesa (420-1 of Tao whose top is similar to 205 of Yabu) has a length L (as shown above).
Tao in view of Yabu, Lin and Kurokawa does not explicitly teach wherein a sum of the widths of the n-1 gaps in the first direction is less than L/3.


Tao in view of Yabu and Lin does not show the first conductor layer comprising a plurality of contact structures.
Kurokawa shows (Fig. 3) the first conductor layer (E1, para 69) comprising a plurality of contact structures (extended portion of E1 connected to the emitter contact structures E0, para 69).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kurokawa, with conductor layer comprising plurality of contact structures, to the invention of Tao in view of Yabu and Lin.
The motivation to do so is that the combination produces the predictable result of contact layer being able to connect to emitter contacts within a recessed insulating layer. 
  
Regarding claim 2, Tao shows (Fig. 4) wherein the bipolar transistor (400, para 59) is a heterojunction bipolar transistor (para 59).

Regarding claim 3, Tao shows the heterojunction bipolar transistor used in a radio frequency amplifying circuit (HBT used in RF power amplifier, para 27).


Regarding claim 4, Tao in view of Yabu, Lin and Kurokawa shows further comprising an insulating film (50, para 68, Kurokawa similar to 210 of Yabu) disposed on the n separate first emitter contact structures (E0, para 68, Kurokawa similar to 207a-207e), wherein the insulating film comprises n openings (openings over E0, Kurokawa similar to opening over 207a-207e for connecting to 209, Yabu) respectively exposing upper surfaces of the n separate first emitter contact structures (Fig. 3, Kurokawa) such that the plurality of contact structures of the first conductor layer (extended portion of E1 connected to the emitter contact structures E0, para 69, Kurokawa) connect the n separate first emitter contact structures (E0s connected to E1 like 207a-207e each connected to 209 of Yabu).

Regarding claim 5, Tao in view of Yabu, Lin and Kurokawa shows wherein n is an integer less than or equal to 6 (where n (5) is number of first emitter contact structures (207a-207e) in each elongated emitter, Yabu, Fig. 10).

Regarding claim 13, Tao in view of Yabu, Lin and Kurokawa shows wherein the n separate first emitter contact structures (207a-207e, Yabu) are aligned with one another along the first direction (vertical) and are arranged in a column (since the n emitter contact structure in Yabu are arranged in one vertical line as a column).

claim 18, Tao in view of Yabu, Lin and Kurokawa shows wherein the n first emitter contact structures (207a-207e, Yabu) have the same n lengths in the first direction, respectively (since each of the first emitter contact structure on the emitter is equal in length measured vertically, Fig. 10A, Yabu).

Regarding claim 19, Tao in view of Yabu, Lin and Kurokawa shows wherein a shape of the n first emitter contact structures comprises a rectangle (Yabu top view of 207a-207e, Fig. 10A), a circle or an ellipse having a thickness (height of 207a-207e, Fig. 10B).

2. Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0240898 A1 (“Tao”) in view of Yabu, Lin and Kurokawa as applied to claim 1, further in view of US 2001/0042867 A1 (“Furuhata”).

Regarding claim 7, Tao shows (Fig. 4) further comprising a contact (base contact, BC, para 59), wherein at least a portion of the contact (vertical portion of BC, Fig. 4A) is elongated and disposed on the base layer (410) along the first direction (vertical, along the direction of emitter layer longer side).
Tao in view of Yabu, Lin and Kurokawa does not show the contact to be a base metal layer.
Furuhata shows (Fig. 3F) the contact to be a base metal layer (21, base electrode, para 93, which is made of Titanium layer/Pt layer/Au layer, para 98).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Furuhata, with base metal layer, to the invention of Tao in view of Yabu, Lin and Kurokawa.
The motivation to do so is that the combination produces the predictable result of reduced contact resistance which reduces parasitic capacitance (para 102).

claim 8, Tao shows (Fig. 4) a second elongated emitter mesa (420-2) having a long side (vertical) and a short side (horizontal), wherein the second elongated emitter mesa is disposed on the base layer (410), and the long side is parallel to a second direction (vertical); 
second emitter contact structures (EC right over 420-2) disposed along the second direction on the second elongated emitter mesa;
wherein said at least a portion of the base metal layer (BC vertical portion, Fig. 4A) is disposed between the first elongated emitter mesa (420-1) and the second elongated emitter mesa.
Tao does not show second emitter contact structures having m separate structures where m is an integer greater than one;
a second conductor layer comprising a plurality of contact structures connecting the m separate second emitter contact structures.
Yabu in view of Kurokawa shows second emitter contact structures (207a-207e, Yabu) having m (5) separate structures where m is an integer greater than one;
a conductor layer (E1, Kurokawa) comprising a plurality of contact structures (plurality of extended portion of E1 below to connect to emitter contact strutures E0) connecting the m separate second emitter contact structures.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Yabu in view of Lin, Kurokawa and Furuhata, with second emitter contact structures, to the invention of Tao.
The motivation to do so is that the combination with multiple emitter contacts covering less area than the total emitter area provides improved gain (Lin, para 28).  

 Regarding claim 9, Tao shows (Fig. 4A) the first direction (vertical) is substantially parallel to the second direction (vertical), and the long side of the first elongated emitter 

Regarding claim 10, Tao in view of Yabu, Lin and Kurokawa shows wherein n=m (5) [since both are structured the same way as Yabu Fig. 10].

Regarding claim 11, Tao in view of Yabu, Lin, Kurokawa and Furuhata shows the n separate first emitter contact structures (portions of 207a-207e of Yabu on emitter surface 420-1 of Tao) and the m separate second emitter contact structures (portions of 207a-207e of Yabu on emitter surface 420-2, Tao) are aligned with each other (since both emitter mesas 420-1 and 420-2 of Tao are considered as same with the plurality of contact structures on emitter surface having emitter contact structures shown in Yabu, Fig. 10A, 207a-207e).

3. Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Yabu, Lin and Kurokawa as applied to claim 1, further in view of US 2020/0168725 A1 (“Kurokawa2”) and US 2013/0161638 A1 (“Yao”).

Regarding claim 20, Tao shows (Fig. 4A) the bipolar transistor (para 9) and the collector layer (414, para 61), the base layer (412, para 61), and the first elongated emitter mesa (420-1).
Tao in view of Yabu, Lin and Kurokawa does not show the bipolar transistor is fabricated by a III-V compound fabrication process, and the collector layer, the base layer, and the first elongated emitter mesa are composed of GaAs, InGaAs, AlGaAs, InGaP, InP, or GaInP.
GaAs, InGaAs, AlGaAs, InGaP, InP, or GaInP.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kurokawa2, with III-V compound (for example GaAs) fabrication process, to the invention of Tao in view of Yabu, Lin and Kurokawa.
The motivation to do so is that the combination produces the predictable result of high speed power device (HBT, para 3, Yao).

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. Regarding the applicant’s argument “Applicant believes that the amended claim 1 containing the limitations of the originally filed claim 6 has unexpected benefits” in Page 3 of 4, the examiner disagrees. The term “unexpected benefits” associated with this arrangement requires specific experimental findings and data supporting such statement. As specified in MPEP 2145 (“A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness”)), the burden lies on the applicant to provide such data. Absence of which, the limitation does not satisfy the necessary evidence regarding “unexpected results”. Thus, with the absence of such data, it fails to have such criterion associated with the newly added limitation in the amended claim 1. 
claim 6 into claim 1, is treated as valid and resubmitted as final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/W.H/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819